Exhibit 10.25

AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Amendment”) is
made effective as of the 25th day of January, 2017, by and between Evoke Pharma,
Inc. (the “Company”), and Matthew D’Onofrio (“Executive”).

 

WHEREAS, the Company and Executive are parties to that certain Amended and
Restated Employment Agreement, effective as of June 7, 2013 (“Original
Agreement”); and

WHEREAS, the Company and Executive desire to amend the Original Agreement on the
terms and conditions set forth below.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties agree as follows:

1.

Section 3(b) of the Original Agreement.  The second sentence of Section 3(b) of
the Original Agreement is hereby amended and restated to read as follows:

“For each year during the term of this Agreement, Executive’s target Annual
Bonus shall be 45% of his base salary actually paid for such year.”

2.

Miscellaneous.  This Amendment shall be and is hereby incorporated in and forms
a part of the Original Agreement.  All other terms and provisions of the
Original Agreement shall remain unchanged except as specifically modified
herein.  This Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement.  This Amendment shall be governed by and construed
in accordance with the laws of the State of California applicable to contracts
made and to be performed wholly within such State, and without regard to the
conflicts of laws principles thereof.  The headings of the sections in this
Amendment are inserted solely for the convenience of the parties and are not a
part of and are not intended to govern, limit or aid in the construction of any
term of provision hereof. This Amendment may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

(Signature Page Follows)

 

--------------------------------------------------------------------------------

Exhibit 10.25

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date(s)
set forth below.

 

 

EVOKE PHARMA, INC.

 

 

Dated:  3-8-17

By:  /s/ David A. Gonyer

 

Name:  David A. Gonyer

Title:    Chief Executive Officer

 

 

 

EXECUTIVE

 

 

Dated:  3-13-17

/s/ Matthew D’Onofrio

Matthew D’Onofrio

 

 

 